IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GERALD A. LACATTIVA,               : No. 14 MAL 2020
ADMINISTRATOR OF THE ESTATE OF     :
JOHN M. FORD, DECEASED             :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
           v.                      :
                                   :
                                   :
HAZLETON GENERAL HOSPITAL;         :
NORTHEASTERN PENNSYLVANIA          :
HEALTH CARE CORPORATION            :
INDIVIDUALLY AND/OR T/D/B/A        :
HAZLETON GENERAL HOSPITAL;         :
LEHIGH VALLEY HOSPITAL-HAZLETON;   :
NORTHEASTERN PENNSYLVANIA          :
HEALTH CARE CORPORATION            :
INDIVIDUALLY AND/OR T/D/B/A LEHIGH :
VALLEY HOSPITAL-HAZLETON; LEHIGH   :
VALLEY HEALTH NETWORK, INC.,       :
INDIVIDUALLY AND/OR T/D/B/A LEHIGH :
VALLEY HOSPITAL-HAZLETON; LEHIGH   :
VALLEY HEALTH NETWORK              :
INDIVIDUALLY AND/OR T/D/B/A LEHIGH :
VALLEY HOSPITAL-HAZLETON; LEHIGH   :
VALLEY HOSPITAL-HAZLETON T/D/B/A   :
HAZLETON GENERAL HOSPITAL;         :
GREATER HAZLETON HEALTH ALLIANCE :
INDIVIDUALLY AND/OR T/D/B/A        :
HAZLETON GENERAL HOSPITAL;         :
HAZLETON ANESTHESIA                :
SERVICES/SOMNIA, INC.; HAZLETON    :
ANESTHESIA SERVICES, P.C.; ALBERT  :
ADOMITIS; RAJAMANICKAM NATARAJAN, :
M.D.                               :
                                   :
                                   :
PETITION OF: RAJAMANICKAM          :
NATARAJAN, M.D.                    :


                                 ORDER
PER CURIAM

     AND NOW, this 1st day of July, 2020, the Petition for Allowance of Appeal is

DENIED.




                               [14 MAL 2020] - 2